
	

113 S465 IS: To permit flexibility in the application of the budget sequester by Federal agencies.
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 465
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Ms. Collins (for herself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To permit flexibility in the application of the budget
		  sequester by Federal agencies.
	
	
		1.DefinitionIn this Act, the term agency
			 means—
			(1)an Executive
			 agency (as defined in section 105 of title 5, United States Code);
			(2)an office,
			 agency, or other establishment in the legislative branch which is not a part of
			 another office, agency, or other establishment in the legislative branch;
			 and
			(3)an office,
			 agency, or other establishment in the judicial branch which is not a part of
			 another office, agency, or other establishment in the judicial branch.
			2.2013 sequester
			 cancellationNotwithstanding
			 any other provision of law, the sequestration of budgetary resources for fiscal
			 year 2013 ordered on March 1, 2013, pursuant to section 251A of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 is cancelled.
		3.Flexible
			 sequester implemented by agency heads
			(a)In
			 generalNotwithstanding any
			 other provision of law, the budget sequester for an account in the security and
			 non-security categories required by section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 for fiscal year 2013 shall be implemented
			 within each account as determined by the head of the agency with spending
			 authority over such account.
			(b)Appropriations
			 oversight
				(1)In
			 generalThe head of an agency may not exercise the authority
			 provided in subsection (a) unless the head has submitted a notice of
			 implementation describing the proposed exercise of authority to the Committees
			 on Appropriations of both Houses not later than 15 days before exercising such
			 authority and each such committee approves the implementation as provided in
			 paragraph (2).
				(2)Appropriations
			 approvalAfter the committees receive an executive branch
			 proposal for administering the sequester under paragraph (1) and not later than
			 5 days after such receipt, each committee, using standard procedures for
			 reprogramming, shall accept or reject the proposal. If a proposal is accepted
			 by both committees, the proposal may be implemented. If either committee
			 rejects a proposal and notwithstanding section 2, sequestration within the
			 relevant agency will be administered through across the board cuts consistent
			 with section 251A of the Balanced Budget and Emergency Deficit Control Act of
			 1985.
				4.Department of
			 Defense flexibility in management of multiyear contracts
			(a)In
			 generalIn implementing under
			 section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of
			 1985 (2 U.S.C. 901(a)(1)) the discretionary spending reductions required by
			 section 251A(7) of the Balanced Budget and Emergency Deficit Control Act of
			 1985, the Secretary of Defense may, in consultation with the Director of the
			 Office of Management and Budget, take appropriate actions in the management of
			 current multiyear contracts of the Department of Defense to minimize the
			 effects of such reductions in the carrying out of such contracts.
			(b)Authority for
			 commencement of certain programs, projects, and activities of the Department of
			 DefenseNotwithstanding
			 section 102 of the Continuing Appropriations Resolution, 2013 (Public Law
			 112–175), appropriations or funds made available or authority granted pursuant
			 to section 101 of that Resolution for the Department of Defense may be used for
			 the programs, projects, and activities specified in H.R. 5856, Department of
			 Defense Appropriations Act, 2013, as reported with an amendment in the Senate
			 on August 2, 2012 in the 112th Congress or the funding tables in division D of
			 the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239), including the following:
				(1)The new production of items not funded for
			 production in fiscal year 2012 or prior fiscal years.
				(2)The increase in production rates above
			 those sustained with fiscal year 2012 funds.
				(3)The initiation, resumption, or continuation
			 of any project, activity, operation, or organization for which appropriations,
			 funds, or other authority were not available during fiscal year 2012.
				(c)Clarification
			 of availability of multiyear procurement authority for the Department of
			 DefenseNotwithstanding
			 section 102 of the Continuing Appropriations Resolution, 2013 (Public Law
			 112–175), subsection (l)(3) of section 2306b of title 10, United States Code,
			 or any other provision of law, the Secretary of Defense and the Secretaries of
			 the military departments may enter into contracts for multiyear procurements
			 that are authorized by the National Defense Authorization Act for Fiscal Year
			 2013 (Public Law 112–239).
			(d)Availability of
			 certain Shipbuilding and Conversion fundsOf the amounts provided by section 101 of
			 the Continuing Appropriations Resolution, 2013 (Public Law 112–175) for
			 Shipbuilding and Conversion, Navy, $372,573,000 shall be
			 available to fund prior year shipbuilding cost increases. The funds so
			 available shall be transferred to, and merged with, the following
			 appropriations accounts in the amounts specified:
				(1)Shipbuilding
			 and Conversion, Navy, 2009/2013 for the CVN Refueling Overhauls
			 Program, $135,000,000.
				(2)Shipbuilding
			 and Conversion, Navy, 2007/2013 for the LHA Replacement Program,
			 $156,685,000.
				(3)Shipbuilding
			 and Conversion, Navy, 2008/2013 for the LPD–17 Amphibious Transport
			 Dock Program, $80,888,000.
				
